Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Detailed Action
	This action is in response to the papers filed November 24, 2020.

Amendments
           Applicant's amendments, filed June 4, 2020, is acknowledged. Applicant has cancelled Claims 9-10, 13-19, 21-22, 24, 26, and 28-44, and amended Claims 1, 27, and 49. 
Claims 1-8, 11-12, 20, 23, 25, 27, and 45-49 are pending, and under consideration. 
	
Priority
This application is a 371 of PCT/US15/45134 filed on August 13, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/037,551 filed on August 14, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Terminal Disclaimer
1. 	The terminal disclaimer filed on March 25, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/701,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded. A Notice of Allowance for application 15/701,385 was mailed January 29, 2019. 

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowable subject matter:
	Independent Claims 1, 27, and 49 have been amended to recite that the 5’ flanking sequence and the 3’ flanking sequence each comprise a sequence selected from SEQ ID NO’s: 3 to 20. 


GGGCGGGATTGATAGCGCGCGGG (SEQ ID NO: 4)
GGCAGTCGGGAACATCTCGTGGG (SEQ ID NO: 5)
GGGCGCAGTAATTCTTAGAGCGG (SEQ ID NO: 6)
GGCTAATAACTTAATCGTGGAGG (SEQ ID NO: 7)
GGTTAAGCCTTATTGGTGGTCGG (SEQ ID NO: 8)
GGAGGCCTGCTTGCAAGCATTGG (SEQ ID NO: 9)
GGTTAGGCCCTAAGCGAATACGG (SEQ ID NO: 10)
GGAGCCGAGTTGACGGTTAGCGG (SEQ ID NO: 11)
GGGGTTCCTTCACGAGCGTCCGG (SEQ ID NO: 12)
GGTACAATGTAACGTTGCGCGGG (SEQ ID NO: 13)
GGTATTCAAGTCACTAATGTCGG (SEQ ID NO: 14)
GGAACCCCTTCCGTTCCGTCGGG (SEQ ID NO: 15)
GGTATTCACTCCTAAAGCGTCGG (SEQ ID NO: 16)
GGGATGGAACACTAGACTGCGGG (SEQ ID NO: 17)
GGTTAATCCCTCATGACCGTCGG (SEQ ID NO: 18)
GGAGCTTCAGTGTCGGTCGTTGG (SEQ ID NO: 19)
GGTTACGTGCCATATACGTTCGG (SEQ ID NO: 20)
	While the prior art teaches a plurality of nucleotide sequences comprising the oligonucleotide of SEQ ID NO’s: 3 to 20, respectively, the prior art does not teach or fairly suggest gene editing cassettes comprising a donor nucleotide sequence comprising a 5’ flanking sequence and a 3’ flanking sequence each comprising a sequence selected from SEQ ID NO’s: 3 to 20, respectively.
The specification fails to disclose what gene(s) are targeted using the 5’ flanking sequence and the 3’ flanking sequence that each comprise a sequence selected from SEQ ID NO’s: 3 to 20, individually or in combination. Rather, per the SEQ ID NO search results (available in SCORE), it is clear that each oligonucleotide sequence is present in a plurality of different genomes, with no clear consensus as to a specific target gene, respectively, that would be of interest (hence, motivation) to be modified by the instantly recited methods. The instantly recited oligonucleotides do not identify or inform the reader as to which specific target gene is to be modified, respectively. Thus, the Examiner does not have sufficient context so as to establish 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment-Claims
3. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Jian Xiao at 650-813-5736 on January 5, 2021.

Claim 23 has been re-written as follows:	Claim 23. 	A method of generating a genetically modified non-human animal comprising a donor sequence inserted at a predetermined insertion site on the chromosome of the non-human animal, comprising introducing the cell generated by the method of claim 1 into a carrier non-human animal to produce the genetically modified non-human animal.

Conclusion
4. 	Claims 1-8, 11-12, 20, 23, 25, 27, and 45-49 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633